Case 2:18-cv-06742-RGK-PJW Document128 Filed 12/09/19 Pagelof7 Page ID#:4177

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

 

 

Case No. 2:18-cv-06742-RGK-PJW Date December 9, 2019
Title In the Matter of Seizure of: Any and all funds held in Republic Bank of Arizona
Accounts

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order re: Claimants’ Motion to Access and Use

Purportedly Inadvertently Produced Materials [DE 69]

On August 1, 2018, Claimants James Larkin, Michael Lacey, Scott Spear, and John Brunst
(collectively, “Claimants”) filed the instant action challenging the government’s warrants for pre-trial
civil forfeiture of numerous assets in connection with the ongoing criminal matter United States of
America v. Michael Lacey, et al., No. 18-CR-00422-PHX-SPL (D. Ariz.). That case charges Claimants
with conspiracy to facilitate prostitution in connection with their relationship to the third-party
advertising website Backpage.com, among other charges. The seized funds at issue here are the proceeds
of alleged illegal activities associated with Backpage and funds commingled with those proceeds.

On October 23, 2018, this Court ordered a stay of proceedings pending resolution of the criminal
case in Arizona District Court (ECF No. 85). On September 23, 2019, the Ninth Circuit vacated this
Court’s Stay and remanded for further proceedings (ECF No. 99), and on October 4, 2019, the Court
ordered the case reopened (ECF No. 101.)

Presently before the Court is Claimants’ Motion to Access and Use Purportedly Inadvertently
Produced Materials (ECF No. 69.) For the following reasons, the Court DENIES Claimant’s Motion.

I. FACTUAL BACKGROUND
A. The Documents

On March 28, 2018, a grand jury in the District of Arizona returned an indictment against Lacey
and the other co-defendants in the Arizona Prosecution. The indictment and charges are related to
Claimants’ purported involvement with the third-party advertising website www.backpage.com
(“Backpage”) and advertisements for prostitution posted on that website. Thereafter, four Magistrate
Judges in the Central District of California issued seizure warrants for certain assets related to the

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 7
Case 2:18-cv-06742-RGK-PJW Document128 Filed 12/09/19 Page 2of7 Page ID #:4178

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

 

 

Case No. 2:18-cv-06742-RGK-PJW Date December 9, 2019
Title In the Matter of Seizure of: Any and all funds held in Republic Bank of Arizona
Accounts

 

indictment. These warrants were based in part on affidavits from Postal Inspector Lyndon Versoza
(Versoza).

The government made its first production of documents to Claimants on May 24, 2018. On July
2, 2018, the government produced additional materials which it stated had been mistakenly withheld
from its first disclosure. Subsequently, however, on July 30, the government requested the return of 118
files on the basis that it had produced them inadvertently, totaling 9,745 pages. Claimants filed the
instant motion with this Court on September 25, 2018.

Over a year has passed since that motion was filed, during which time proceedings have been
stayed in this Court. In that intervening period, the parties have come to agreement regarding all of the
disputed documents except eight. The eight disputed documents are a series of internal memoranda from
the United States Attorney’s Office for the Western District of Washington that were written in
connection with Federal grand jury proceedings in that district involving Backpage in 2012 and 2013
(the “memos”). The memos describe potential claims against Backpage and evaluate the strengths and
weaknesses of different theories of prosecution based on the facts as they were known at that time.

B. The Order Compelling Destruction in Lacey

On January 28, 2019, the Arizona District Court issued a sealed order in the associated criminal
matter denying Claimants’ request to use the memos and directing them to destroy the copies in their
possession. In reaching its order, the court determined that the memos were attorney work product, that
the government had not waived work product protection through disclosure, and that neither Brady v.
Maryland, 373 U.S. 83 (1963), nor Giglio v. United States, 405 U.S. 150 (1972) compelled their
production. In deciding the latter points, the Lacey Court found specifically that “the investigation that
took place in the Western District of Washington is wholly separate” from the present criminal matter,
and as a result “the legal analyses performed by the U.S. Attorney’s Office for the Western District of
Washington are seemingly irrelevant to the indictments and proceedings in this case.” United States of
America v. Michael Lacey, et al., No. 18-CR-00422-PHX-SPL (D. Ariz. 2019) (Sealed). The Court has
reviewed that decision and concurs with the Arizona District Court’s holdings on those issues.

II. DISCUSSION

The Court notes at the outset that it would be loath to contravene the discovery order of another
District Court in the midst of a criminal proceeding. While the civil forfeiture actions at issue here are
technically distinct from the criminal cases in Lacey, contradicting that Court’s order would result in the
return to Claimants of the same documents that the Arizona District Court has already ordered them to

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 7
Case 2:18-cv-06742-RGK-PJW Document128 Filed 12/09/19 Page 3of7 Page ID #:4179

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

 

 

Case No. 2:18-cv-06742-RGK-PJW Date December 9, 2019
Title In the Matter of Seizure of: Any and all funds held in Republic Bank of Arizona
Accounts

 

destroy. However, as Claimants assert that the Lacey Court did not address two of the arguments in their
Motion, the Court will address them here.

A. The Memoranda Do Not Provide Evidence of Government Misconduct

Claimants argue that the memos should not be shielded by the work product doctrine because
they constitute evidence of government misconduct. Specifically, Claimants assert that the memos show
that the government used the Versoza affidavits to obtain warrants for the seizure of property upon legal
and factual grounds that the government knew to be false. Upon review of both the March 28, 2018
Versoza Affidavit (ECF No. 6, Ex. 1) and the April 3, 2012 and January 16, 2013 memoranda that
Claimants submitted under Seal in support of their Motion (ECF No. 61-4 and 61-5), the Court
disagrees.

As an initial matter, the Court notes that the memos were drafted in 2012 and 2013 by the US
Attorney’s Office for the Western District of Washington. The affidavits upon which the seizure
warrants in these forfeiture actions are partially based were signed by Postal Inspector Lyndon Versoza
in the Central District of California in 2018. The state of the information upon which the memos were
drafted was five years old or more when the affidavits were signed, and it is nowhere asserted that
Versoza had ever seen them. Claimant’s theory that the memos provide insight into what was in the
Versoza’s mind at the time he drafted the affidavits is therefore already a tenuous one.

Claimants’ Motion states that the memos are relevant because “Versoza’s affidavits were
premised primarily on Backpage.com’s practices before 2013.” (Mot. to Access at n. 5, ECF No. 69.)
However, even assuming that this was true, the fact that the affidavit described practices that existed in
2013 would not mean that the state of the government’s knowledge about those practices or about
Backpage’s application of them would be the same after years of further investigation. The proper
subject matter for an argument about the evidentiary basis of the affidavits is the evidence cited in the
affidavits themselves.

Claimants argue the memos demonstrate that “(t]he affidavits failed to disclose adverse facts and
adverse law, including, importantly, facts and law that seriously undermined the government’s claim
that its agent could tell just by looking at an ad whether the person posting the ad intended to engage in
unlawful activity.” (Claimant’s Reply at 3:11-13, ECF No. 119.) More forcefully put, Claimants state
that “the government knows, but failed to inform this Court, [that] it is impossible to determine from
reading a third-party adult ad if it relates to illegal conduct, whether prostitution, trafficking, or
otherwise.” (Mot. at 5:9-11.) The Court finds that this proposition is unsupported by Claimants’ cited
law.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 3 of 7
Case 2:18-cv-06742-RGK-PJW Document128 Filed 12/09/19 Page 4of7 Page ID #:4180

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

 

 

Case No. 2:18-cv-06742-RGK-PJW Date December 9, 2019
Title In the Matter of Seizure of: Any and all funds held in Republic Bank of Arizona
Accounts

 

Claimants cite to two cases in support of the above proposition: Backpage.com, LLC v. Dart, 807
F.3d 229, 234 (7th Cir. 2015), and Backpage.com, LLC v. McKenna, 881 F. Supp. 2d 1262, 1282 (W.D.
Wash. 2012). (Mot. at 5:12.) Neither case, however, supports the conclusion that “it is impossible to
determine from reading a third-party adult ad if it relates to illegal conduct[.]” While the former case
does, as defendants assert, contain the quote “not all advertisements for sex are advertisements for
illegal sex,” nowhere does it contain the assertion that it is impossible to tell the two apart. Dart, 807
F.3d at 234. In fact, the immediately preceding paragraph in that case contains a list of adult
advertisements on Backpage that the Seventh Circuit was able to tell, by looking at them, were for
sexual services that were not illegal sex. Jd. The Court in Dart was therefore clearly not asserting that
such a distinction was impossible.

Further, the Versoza affidavit does not suggest that its drafter simply “looked” at the
advertisements and determined whether they were for prostitution based on instinct. Rather, the affidavit
explains the particular combinations of language and images that suggest how advertisements indicative
of prostitution differ from advertisements for legitimate services in the same industry. For instance, in
paragraph 33 of the affidavit Versoza states that “[f]rom my traiming and experience, I know that legal
massage advertisements do not typically depict sexual images.” (Versoza Aff. § 33(c).) Shortly
thereafter he gives the following appraisal of a Backpage advertisement:

I visited Backpage.com and navigated to the Los Angeles/Dating/Women for Men
section. I clicked on the first ad listed (Post ID 142685832). This ad contained
approximately one dozen pictures of women posing sexually, many on a bed wearing
lingerie. Super-imposed over a few of the images was the text: “JENNY HERE TODAY
—FBSM — BETTER THAN NURU.” An open source search for “FBSM” indicated that
FBSM is code language for “Full Body Massage.” An open source search for “NURU”
produced the following description: NURU is a Japanese erotic massage technique in
which one or more masseuses would rub their body against the client’s body after both
parties are nude.

Based on this review, I believe this to be an advertisement in promotion of prostitution.
From my further review, I observed thousands of other ads that posted similar content
consistent with advertising prostitution.

(Id. § 64(b).) Versoza likewise described a variety of other coded words and phrases typical of
advertisements for prostitution: “These terms and phrases include, ‘roses’ (money, e.g., ‘150 roses/half
hour’), ‘in-call’ (where the customer goes to the prostitute’s location), ‘outcall’ (where the prostitute
goes to the customer’s location), ‘GFE’ (girlfriend experience)[,]” etc. (Versoza Aff. § 31(a).)

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 4 of 7
Case 2:18-cv-06742-RGK-PJW Document128 Filed 12/09/19 Page5of7 Page ID #:4181

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

 

 

Case No. 2:18-cv-06742-RGK-PJW Date December 9, 2019
Title In the Matter of Seizure of: Any and all funds held in Republic Bank of Arizona
Accounts

 

The issuing judge may rely on the training and experience of the affiant officer when deciding
whether probable cause exists to issue a warrant. United States v. Chavez-Miranda, 306 F.3d 973, 978
(9th Cir. 2002). Here, Versoza articulated the specific images and terms that formed the basis of his
assessment and described how they differed from legal advertisements for services in a way that made
them stand out as likely advertising prostitution. The idea that this knowingly contravenes a rule that, as
a matter of law, “it is impossible to determine from reading a third-party adult ad if it relates to illegal
conduct,” is incorrect.

Furthermore, the crux of the affidavit is not that Backpage merely failed to prevent the posting of
third-party advertisements for prostitution, but rather that it took affirmative steps to “sanitize” those
advertisements’ language in order to make them less “overt.” (/d. § 30.) This would in effect permit
advertisements for prostitution to remain posted while reducing their chances of detection by law
enforcement. (See id. § 30(e)) (quoting an internal email which stated that “‘[i]llegal content removed’
through Backpage’s moderation processes was ‘usually money for sex act.’”). This theory of
prosecution is distinct from those in cases such as Dart v. Craigslist, in which the plaintiff sought to
impose liability on a third-party advertising website on the theory that its “adult services” section, when
combined with the site’s search function, “induce[d] its users to post unlawful ads.” Dart v. Craigslist,
Inc., 665 F. Supp. 2d 961, 968 (N.D. Ill. 2009). As Dart v. Craigslist and similar cases do not contradict
the premise on which the warrants in this case were issued, it is hardly indicative of misconduct that
Versoza did not cite them.

The Court finds no indication that the government is trying to shield prosecutorial misconduct
behind the attorney work product doctrine, and as such denies Claimant’s Motion insofar as it is based
on that ground.

B. The Claimants Have Not Shown Substantial Necessity under Fed. R. Civ. Pro. 26(b)(3)(A)

The Attorney work-product doctrine protects from discovery in litigation mental impressions,
conclusions, opinions, or legal theories of a party's attorney that were prepared in anticipation of
litigation or for trial. Am. Civil Liberties Union of N. California v. United States Dep't of Justice, 880
F.3d 473, 483 (9th Cir. 2018) (citations omitted). The Federal Rules of Civil Procedure provide that
attorney work product may be discovered where “the party shows that it has substantial need for the
materials to prepare its case and cannot, without undue hardship, obtain their substantial equivalent by
other means.” Fed. R. Civ. P. 26. Different standards govern disclosure of fact and opinion work
product. Here, Claimants seek access to both. The Court addresses fact work product first.

Substantial need for fact work product “is generally met if [the moving party] demonstrates that
the materials are relevant to the case, the materials have a unique value apart from those already in the

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 5 of 7
Case 2:18-cv-06742-RGK-PJW Document 128 Filed 12/09/19 Page 6of7 Page ID #:4182

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

 

 

Case No. 2:18-cv-06742-RGK-PJW Date December 9, 2019
Title In the Matter of Seizure of: Any and all funds held in Republic Bank of Arizona
Accounts

 

movant's possession, and ‘special circumstances’ excuse the movant's failure to obtain the requested
materials itself.” F.7.C. v. Boehringer Ingelheim Pharm., Inc., 778 F.3d 142, 155 (D.C. Cir. 2015).

While the factual content Claimants seek from the memos may be relevant to the case in that
they discuss Backpage’s operations during a particular time period, the Court does not believe that the
factual content has a unique value apart from what is already in the Claimant’s possession. Claimants
identify the following categories of pertinent information in their Motion: (1) information supporting the
legal argument that it is impossible to determine the illegal nature of an add by looking at it; (2)
information related to Backpage’s ad screening and moderation practices; (3) information related to
Backpage’s evolving ad review practices; and (4) information regarding Backpage’s cooperation with
law enforcement. The first of these categories of information has been discussed above, and the
substance of any further arguments on the adequacy of the Versoza affidavits will be found in the
affidavits themselves, not in anything the government’s memoranda can provide. The next three
categories are notable for the fact that all of them are categories of information about Backpage’s own
practices. It is hard to conceive of why the Claimants need a privileged internal memorandum to provide
them with information about the practices of a company with which they were themselves closely
associated. The Court therefore finds that Claimants’ need for fact work product does not justify
discovery of the memos.

“A party seeking opinion work product must make a showing beyond the substantial need/undue
hardship test required by Rule 26(b)(3) for non-opinion work product.” Holmgren v. State Farm Mut.
Auto. Ins. Co., 976 F.2d 573, 577 (9th Cir. 1992). “[O]pinion work product may be discovered and
admitted when mental impressions are at isswe in a case and the need for the material is compelling. Jd.
Claimants argue that they need access to the opinion work product in the memos because “[f]or some
arguments in the Seizure Motion . . . involving the state of mind, intent, and motivation of the
government and its actors, the Memos could play a significant role in the remedy the Court fashions for
the government’s transgressions.” (Mtn. to Access at 17:22-25.)

Claimants’ argument here fails for the simple reason that even if Claimants assert that Versoza’s
mental impressions in drafting the affidavits are at issue, they have not asserted any basis from which
the Court can infer that the memos in question are indicative of what Versoza’s mental state was, or
even that he had read them. The memoranda were drafted by attorneys in a different state in relation to
grand jury proceedings that took place more than five years before Versoza drafted his affidavit. As the
memos are not relevant to the mental impressions of any party in this case, the Court finds no basis for
ordering their discovery.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 6 of 7
Case 2:18-cv-06742-RGK-PJW Document 128 Filed 12/09/19 Page 7of7 Page ID #:4183

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

 

 

Case No. 2:18-cv-06742-RGK-PJW Date December 9, 2019
Title In the Matter of Seizure of: Any and all funds held in Republic Bank of Arizona
Accounts

 

Il. CONCLUSION

For the foregoing reasons, the Court DENIES Defendants’ Motion to Access and Use
Purportedly Inadvertently Produced Materials.

IT IS SO ORDERED.

 

Initials of Preparer SMO

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 7 of 7
